Exhibit 10.15

 

FOURTH AMENDMENT TO EXECUTIVE CONSULTING AGREEMENT

 

 

This Fourth Amendment to Executive Consulting Agreement is made as of the 1st
day of January, 2006, by and between NBTY, Inc. (the “Company”) and RUDOLPH
MANAGEMENT ASSOCIATES, INC., a Florida corporation (“RMA”).

 

WITNESSETH:

 

WHEREAS, the Company and RMA entered into that certain Executive Consulting
Agreement, dated as of January 1, 2002 (as amended by the First Amendment, the
Second Amendment, and the Third Amendment, the “Agreement”);

 

WHEREAS, the term of the Agreement expires on December 31, 2005 (the “Term”);

 

WHEREAS, the Compensation Committee of the Company (the “Committee”) met on
December 16, 2005, with all members of the Committee present to consider whether
to extend the Term of the Agreement;

 

WHEREAS, the Committee decided to extend the Term of the Agreement; and

 

WHEREAS, RMA and ARTHUR RUDOLPH desire to continue to make their respective
services as an Executive Consultant available to the Company.

 

NOW, THEREFORE, in consideration of the mutual promises hereafter contained and
for other good and valuable consideration, the parties agree as follows:

 

1.             Term.  Section 1 of the Agreement is hereby amended and restated
to read in its entirety as follows:

 

“1.           Retention.  The Company hereby retains RMA to provide the services
of ARTHUR RUDOLPH and ARTHUR RUDOLPH hereby accepts the engagement of Executive
Consultant from January 1, 2006 through December 31, 2006 (the “Term”).”

 

--------------------------------------------------------------------------------


 

2.             Continuity. Except as otherwise expressly amended by this Fourth
Amendment, the Agreement shall continue in full force and effect.

 

3.             Governing Law; Counterparts. This Amendment shall be construed
and enforced according to the laws of the State of New York.  This Amendment may
be executed in any number of counterparts, each of which shall be considered an
original for all purposes, and all of which when taken together constitute a
single counterpart instrument.

 

IN WlTNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

RUDOLPH MANAGEMENT
ASSOCIATES, INC.

NBTY, INC.

 

 

 

 

 

 

By:

/s/ Arthur Rudolph

 

By:

/s/ Harvey Kamil

 

Arthur Rudolph

 

Harvey Kamil

 

President

 

President

 

 

Agreed and Consented.

 

 

 

/s/ Arthur Rudolph

 

 

ARTHUR RUDOLPH, individually

 

 

2

--------------------------------------------------------------------------------